Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 28, 2022

The Court of Appeals hereby passes the following order:

A22A1030. FREDERICK C. JONES v. THE STATE.

      Following a jury trial, Frederick C. Jones was convicted of trafficking cocaine
and possession of marijuana in violation of the Georgia Controlled Substances Act.
The trial court sentenced him to a total of 40 years, with the first 30 years to be served
in confinement and the balance to be served on probation. Through counsel, Jones
filed a timely motion for new trial, which the trial court denied on April 30, 2019.
Jones did not file a notice of appeal. On February 20, 2020, Jones filed a motion for
out-of-time appeal, alleging that appellate counsel’s ineffective assistance frustrated
his right to appeal. The trial court granted that motion on January 24, 2022, and Jones
filed a notice of appeal the next day.
      Until recently, Georgia law recognized an out-of-time appeal as the judicially-
created remedy for “a criminal defendant [who] demonstrates that his appeal of right
has been frustrated by a violation of constitutional magnitude[.]” Collier v. State, 307
Ga. 363, 371 (2) (834 SE2d 769) (2019). However, the Supreme Court of Georgia has
since held that “there was and is no legal authority for motions for out-of-time appeal
in trial courts,” and “the out-of-time appeal procedure . . . is not a legally cognizable
vehicle for a convicted defendant to seek relief from alleged constitutional
violations.” Cook v. State, ___ Ga. ___ , ___ (5) (slip op. at 82) (Case No. S21A1270,
decided March 15, 2022). This holding applies to “all cases that are currently on
direct review or otherwise not yet final,” including this case. See id.
      In light of Cook, Jones “had no right to file a motion for an out-of-time appeal
in the trial court; his remedy, if any, lies in habeas corpus.” Rutledge v. State, ___ Ga.
___, ___ (slip op. at 4) (Case No. S21A1036, decided March 15, 2022). Rather than
granting Jones’s motion, the trial court should have dismissed it. See id. Accordingly,
the trial court’s order granting the motion for out-of-time appeal is hereby
VACATED and this appeal is hereby REMANDED to the trial court, which is
DIRECTED to enter an order dismissing the motion for out-of-time appeal. See id.
See also Brooks v. State, 301 Ga. 748, 752 (2) (804 SE2d 1) (2017) (“Because the
trial court decided the merits of a motion it lacked jurisdiction to decide, we vacate
the trial court’s order and remand with instructions to dismiss.”).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/28/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.